Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 09 March 2022 has been entered. 

	Status of Claims 
3. 	Claims 1-8 and 13-24 are pending, of which claims 1 and 13 have been amended; claims 21-24 have been added; claims 9-12 have been canceled; and claims 1-8 and 13-24 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 09 March 2022, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the previous rejection of claims 1-8 and 13-20. 

Allowable Subject Matter
5. 	Claims 1-8 and 13-24 are allowed.
6. 	The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to disclose or suggest an apparatus comprising electrode elements, temperature sensors, a circuit, and an AC voltage generator similar to those recited in the pending claims. Specifically, the prior art of record does not suggest an AC voltage generator configured to control a current that is applied to the plurality of sets of electrode elements based on signals from the plurality of temperature sensors so that electrode elements do not overheat. The following description demonstrates how the prior art of record fails to suggest the limitation above. 
	Kroll (US 2005/0222646 A1) teaches an apparatus for delivering tumor treating fields (implantable system for treating tumors [abstract, 0072, 0148]). The apparatus comprises a plurality of electrode elements (leads 375 / 377 [0112, 0142]), a plurality of temperature sensors (temperature sensors 73 [0142-0143]), a circuit (the temperature sensors 73 comprise a circuit to collect the temperature data [0142-0143]), and an AC voltage generator ([0016, 0072, 0076]). 
	Giladi (US 2017/0281934 A1) teaches wherein the AC voltage generator is configured to control a current that is applied to the plurality of sets of electrode 
	The combination of Kroll and Giladi is not considered obvious to suggest an AC voltage generator configured to control a current that is applied to the plurality of sets of electrode elements based on signals from the plurality of temperature sensors so that electrode elements do not overheat. Specifically, Giladi’s apparatus for treating tumors is not designed or configured to be implanted within the user’s body. Due to this deficiency, the combination of Kroll and Giladi would not achieve the same result of the claimed invention. 
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest this specific claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208. The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792